DETAILED ACTION

Status of Claims

Claims 1-20 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to amendment submitted on 11/2/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant's arguments filed regarding DPR have been fully considered but they are not persuasive. 

Issue #1
Applicant: “Applicant disagrees with the Examiner's allegation that the claims of the present application are not patentably distinct from those of the co-pending '080 application. For example, Applicant submits claims of the present application recite initiation of a real-time payment system transaction. Applicant notes that the Examiner has not established or even alleged that the '080 application shows initiation of such a real-time payment system transaction...if the Examiner alleges that this provisional6 rejection should be maintained, the 

Examiner: The combination of references in conjunction with the intervening application is being relied upon as indicated in the DPR analysis.  

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings. The present claims are directed to, inter alia, a method for (a) responsive to receiving instructions, by an issuer bank computing device and transmitted from a payment card account system, initiating a real-time payment system transaction with a real-time payment system to settle a purchase of goods or services, wherein the real-time payment system is capable of settling the real-time payment system transaction faster than a conventional payment card account system; (b) receiving, by the issuer bank computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; and (c) in response to said indication, transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card 

Examiner: The argument is unpersuasive.  The claims are still directed to a certain method of organizing human activity as a fundamental economic practice or commercial or legal interaction per the 101 rejection below (despite Applicant’s reference to additional elements which are considered to be parsed from the abstract idea).

Issue #2
Applicant:  “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit 
on the judicial exception, such that the claim is more than a drafting effort designed 
to monopolize the judicial exception.  Applicant submits that it is highly pertinent, and indeed determinative, that claims 1-12 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-12 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application. It follows under Prong Two that claims 1-12 are to be held patent eligible. 
Applicant further submits that the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement. As noted in the 2019 Guidance, integration of the exception in a practical application may include "an improvement in the functioning of a computer, or an improvement to another technology or technical field". 2019 Guidance, page 19, lines 14-18. Moreover, Applicant respectfully notes M.P.E.P. § 2106.04(a), which unequivocally states "CLAIMS THAT ARE DIRECTED TO IMPROVEMENTS IN COMPUTER FUNCTIONALITY OR OTHER TECHNOLOGY ARE NOT ABSTRACT." Applicant notes that improvements to technology are presented in claimed subject matter, such as improvement in speed and completion of processed transactions may be achieved. Such improvements are described at, e.g., page 2, line 24 - page 3, line 8; and page 3, line 28 - page 4, line 11 of the specification of the present application as reproduced below (with emphasis added): 



Other types of payment systems exist besides payment card account systems of the type illustrated in FIG. 1. For example, there are currently in operation around the world more than two dozen so-called “real-time payment systems.” In such systems, a payment transaction may be initiated and completed within a time span of a few minutes or less up to about a few hours. Examples of such systems include UPI/IMPS in India, Zengin in Japan and FPS in the United Kingdom. These real-time payment systems have central infrastructure, which clears and posts transactions to beneficiary bank accounts. However, in many such systems, a small proportion of transactions fail but such failures are not rare. In some real-time payment systems, the failure rate for transactions may run at about 5%. The structure of real-time payment systems includes asynchronous messaging such that failure of a transaction may not be signaled until after a considerable lapse of time. This drawback of real-time payment systems has generally been regarded as making them unsuitable for use at the point of sale for purchase transactions between a customer/consumer and a merchant. Absent this drawback, real-time payment systems would present desirable features, such as more rapid access to purchase transaction proceeds for merchants and use by consumers who lack creditworthiness.

In general, and for the purpose of introducing concepts of embodiments of the present disclosure, according to a payment system disclosed herein, in ordinary course, merchants are paid for purchases via a real-time payment system. In the payment system disclosed herein, when a real-time payment system transaction fails, funds are transferred to the merchant through the intervention of a payment card account system and clearing/settlement of the transaction occurs via the settlement system associated with the payment card account system.

With this arrangement, because the real-time payment system is backed up by a payment card account system, the reliability of the overall system is sufficient to allow real-time payment transactions to be the normal mode of payment to the merchant. With real-time payment transactions, the merchant receives the funds arising from a purchase transaction more rapidly than with conventional payment card account system settlement transactions. At the same time, consumers may be enabled to perform cashless transactions even if they are not creditworthy enough to be provided with credit card accounts, and consumers need not open an account other than a bank account. _

In view of the foregoing, Applicant respectfully submits that the claims do not recite an abstract idea and, even if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application. Accordingly, the claims are not directed to an abstract idea and are eligible under 101. It is therefore submitted that the rejection of claims 1-11 and 14 under 35 USC 101 is traversed and should therefore be withdrawn. In view of the foregoing, Applicant respectfully submits that the claims do not recite an abstract idea and, even if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application.

Examiner:  The abstract idea is not integrated into a practical application as an improvement to technology.  The applicant still has not directly addressed how this is an improvement to technology beyond generally linking to a particular technological environment.  Per the rationale provided in the 101 rejection below, the rejection is maintained.

Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1

Applicant:   “neither Muthukrishnan nor Dunjic, whether considered alone and/or in 
combination, show or suggest a method comprising (a) responsive to receiving instructions, by an issuer bank computing device and transmitted from a payment card account system, initiating a real-time payment system transaction with a real-time payment system to settle a purchase of goods or services, wherein the real-time payment system is capable of settling the real-time payment system transaction faster than a conventional payment card account system; receiving an indication that the initiated real-time payment system transaction failed; and in response to said indication, transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card account system, the settlement comprising transferring funds from an issuer bank computing device to an acquirer bank computing device, such as is recited in claim 1, as presently amended. The Examiner alleged that Muthukrishnan shows receiving an indication that an initiated real-time payment system transaction has failed and, in response to said indication, transmitting an advice message to a card system processor to initiate settlement of the purchase of goods or services via a settlement system associated with a payment card account system. [Office Action, P. 20.] For example, the Examiner alleged that this feature is shown in paragraph 40 of Muthukrishnan. Applicant submits, however, that Muthukrishnan explicitly recites that upon receipt of an error code indicating that a payment processor has been declined, a user must11 manually provide a new payment source or utilize a different payment method. For example, the paragraph 15 Muthukrishnan recites the following (with emphasis added): 

[0015] In one embodiment, the user selects, for example, a credit card for payment. When the user confirms use of the credit card, the merchant is notified and makes a payment request, via an application programming interface (API) of the payment service provider, to the entity that issued the credit card. When the payment is declined by the issuer, the payment service provider sends an error code, as part of the API response, to the merchant. The error code notifies the merchant that the failed transaction is recoverable if the user chooses a new funding source or payment instrument. The merchant redirects the user to the payment service provider site, the user is automatically logged in to the payment service provider site, and the user is brought back to the payment page. 

Accordingly, as set forth in paragraph 15, Muthukrishnan appears to show that in response to a merchant receiving an error code, the user is provided an opportunity to manuallv select a new method of payment if a real-time payment transaction fails. Applicant notes that claim 1 recites a method which is distinguished from a process in accordance with Muthukrishnan. Specifically, claim 1 has been amended in present response to recite in response to receiving an indication that an initiated real-time payment system transaction failed, transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card account system. Accordingly, claim 1 therefore recites a processing in which an advice message is transmitted by an issuer bank computing device, to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card account system. This feature is not shown in Muthukrishnan. For example, transmitting an error code in accordance with Muthukrishnan does not initiate settlement of a purchase of goods or services via a settlement system associated with a payment card account system. Instead, Muthukrishnan appears to show that a user is required to manually provide a new funding source or payment instrument in order to initiate settlement. Such a process in accordance with Muthukrishnan therefore not automatic, since a manual input from a user is required to initiate settlement if an error code is received which indicates that a transaction has failed. Claim 1, on the other hand, recites an automated process for initiating settlement of a purchase of goods or services via a settlement system associated with a payment card account system in response to an issuer bank computing device transmitting an advice12 message to a payment system processor of the payment card account system if an indication has been received that a real-time payment system transaction failed. Dunjic does not make up for the deficiencies of Muthukrishnan. Dunjic appears to show approval of an initiated transaction in real-time with digital currencies. [Dunjic, Para. 21.] However, Dunjic, whether considered alone and/or in combination with Muthukrishnan, fails to show or suggest in response to receiving an indication that an initiated real-time payment system transaction failed, transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card account system. Applicant notes that an embodiment in accordance with a method for initiating a real- time payment system transaction with a real-time payment system to settle a purchase of goods or services; receiving an indication that the initiated real-time payment system transaction failed; and in response to the indication, transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of the purchase of goods or services via a settlement system associated with the payment card account system in accordance with claim 1 may provide numerous advantages, although, of course, claimed subject matter is not limited in scope to embodiments with particular advantages. For example, by utilizing a real-time payment system backed up by a payment card account system, the reliability of the overall system may be sufficient to allow real-time payment transactions to be the normal mode of payment to the merchant. With real-time payment transactions, a merchant may receive funds arising from a purchase transaction more rapidly than with conventional payment card account system settlement transactions. At the same time, consumers may be enabled to perform cashless transactions even if they are not creditworthy enough to be provided with credit card accounts, and consumers need not open an account other than a bank account. Moreover, a transaction may automatically be completed even if an initiated real-time transaction has failed, by automatically initiating settlement of the purchase of goods or services via a settlement system associated with a payment card account system. Claims 1 and 2-9, depending therefrom, are therefore distinguished from Muthukrishnan and Dunjic, whether considered alone and/or in combination.

Examiner:  The limitation emphasized by applicant of “in response to [said indication], transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of” relies primarily on Dunjic now with regard to paragraphs [0023, 0147-0149, 0153-0154] and “the purchase of goods or services via a settlement system associated with the payment card account system” Dunjic [0020, 0051, 0064, 0153-0154] as indicated in the rejection below.  








Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Pending Application(s):

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-16 & 18-20 of copending Application No. 16/593080 or ‘080 (reference application) in view of Muthukrishnan (US 20170169406), and further in view of at least the combination of references taught in the instant office action. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:


Claim 1 (Instant application).

‘080 teaches the following limitations:

receiving, by the issuer bank computing device, an indication, from the [real-time payment system], that the initiated [real-time payment system] transaction failed; and 

(‘080 – [Claim 4])

in response to [said indication], transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of settling the purchase of goods or services 

(‘080 – [Claim 1])

via a settlement system associated with the payment card account system, 

(‘080 – [Claim 6]

the settlement comprising transferring funds from an issuer bank computing device to an acquirer bank computing device.

(‘080 – [Claim 1])


The remaining features of the claims in the instant application are not explicitly taught by related patent application ‘080.  However, the remaining features are taught in view of Muthukrishnan and the combination of references as discussed in the 103 rejection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the patent (‘080) with Muthukrishnan and the combination of references taught in the 103 rejection by providing a real-time payment system for transactions between a consumer and merchant along with a backup transactional method to address declined transactions in order to create a seamless purchase experience for the user that prevents inconvenience and hassle  [Muthukrishnan – 0006, 0052] as well as the motivations for combining the features taught from the remaining prior art in combination with Muthukrishnan as described in the 103 rejection.    


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10:
	Lack of antecedent basis for “the acquirer bank computing device”.		

Claims depending on the above are rejected by way of its dependency.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to method Claim 1.  Claim 10 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, by an issuer bank computing device, an instruction from a payment card account system to debit a consumer bank account and credit an account belonging to the merchant; checking a status of the consumer bank account; debiting a transaction amount from the consumer bank account; responsive to the receiving of the instructions, initiating a real-time payment system transaction with a real-time payment system to credit the transaction amount to the merchant, wherein the real-time payment system is capable of settling the real-time payment system transaction faster than a conventional payment card account system; routing a transaction approval message to a bank that serves the merchant; receiving, by the issuer bank computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; in response to said indication, transmitting an advice message, by the issuer bank computing device, via the payment card account system; said advice message to initiate settlement to credit the transaction amount to the merchant; and responsive to initiating the settlement, transferring the transaction amount to the acquirer bank computing device that services the merchant, said transferring performed in a transaction settlement system associated with the payment card account system.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or a commercial or legal interaction) of settling a transaction using an alternate payment method upon transaction failure.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computing devices, payment card account system, payment system processor, real-time payment system and transaction settlement systems in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 & 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 & 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan (US 20170169406) in view of Dunjic (US 20180365670).


Claim 1. 

Muthukrishnan teaches the following limitations:



initiating a real-time payment system transaction with a real-time payment system to settle a purchase of goods or 5services, wherein the real-time payment system is capable of

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0025] the merchant website may also have an account with the payment service provider [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0039] At step 304, the user 105 selects on the payment service provider site a desired first payment instrument such as a credit card, debit card, bank account, or account with the payment service provider, out of a list of payment instruments. In another embodiment, a particular payment instrument may be automatically provided by the payment service provider as a default payment means. If it is desired, the user 105 can change the default payment instrument to another payment instrument. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0043] that the “payment is processed…by…a payment service provider [PayPal]. If the payment can be approved…a notification is sent to the…merchant that the payment is approved or completed”)

Examiner Note:  The user is able to initiate the transaction using a PayPal (real-time payment system) account to another PayPal account for purchase settlement.


receiving, by the [issuer bank] computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; and 

(Muthukrishnan – [abstract] Systems and methods for facilitating a purchase are described. When a payment processor declines a transaction, an error code is sent to a merchant. The error code indicates to the merchant that the failed transaction is recoverable if the user chooses a new funding source or payment instrument. The merchant sends the user back to a payment service provider site where the user can either choose a new funding source or enter a new payment method. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0044] the payment request from the merchant can be declined by a processor of the entity that issued the first payment instrument.)

Examiner Note: A server receives an indication of a transaction failure from the PSP / PayPal (real-time payment system).




Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:


responsive to receiving instructions, by an issuer bank computing device and transmitted from a payment card account system, 

(Dunjic - [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time (e.g., by generating and storing debit data within a portion of SV account data 164 of FIG. 1), and by crediting the funded portion of the transaction amount to a holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing credit data within holding account data 170 of FIG. 1). [0168] issuer system 160 may perform operations that initiate and execute the requested transfer of funds.

Examiner Note: The issuer system corresponding to a payment card account system. Spec [0019] “As is customary, the payment card account system settlement system 218 may operate to transfer funds from the issuer 214 to the acquirer 208”.


in response to [said indication], transmitting an advice message, by the issuer bank computing device, to a payment system processor of the payment card account system to initiate settlement of

(Dunjic - [0147] issuer system 160 may maintain the credited funds within the holding account (e.g., on behalf of acquirer system 130) until clearance and settlement by payment network system 140. [0148] Issuer system 160 may, in some instances, may package portions of the authorization data into a confirmation message, which issuer system 160 may transmit across network 120B, through payment network system 140, to acquirer system 30 [0149] Referring back to step 516, if issuer system 160 were to determine that the transaction amount exceeds the current balance of funds allocated to the SV account (e.g., step 516; NO), issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0153] in step 540, issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources (e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account. Exemplary process 500 may pass back to step 524, and issuer system 160 may perform operations that authorize the initiated transaction using the hybrid payment instrument and in accordance with generated funding instructions. [0023, 0154])


    PNG
    media_image1.png
    492
    898
    media_image1.png
    Greyscale

Examiner Note: Payment system processor corresponds to payment network.  Spec [p 4 ln 22-27] “A payment system processor 212 is in cooperative communication with the payment network 210. As indicated by a 
dot-dash box 213, the payment network 210 and the payment system processor 21225 may be under common control and operation and may constitute major components 
of a payment card account system, which shares the reference 213 with the dot-dash box.”




the purchase of goods or services via a settlement system associated with the payment card account system,

(Dunjic - [0020] The initiated transaction may, in certain instances, correspond to a purchase transaction in which the customer purchases a good or service from the merchant [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers… the servers may each include one or more processor-based computing devices, which may be configured to execute… including operations consistent with the exemplary flexible, real-time transaction authorization, clearance, and settlement processes described herein. [0064]  payment network system 140 may perform any of the exemplary processes clearance and settlement processes described herein to transfer the funds equivalent to the transaction amount from the holding account to issuer settlement account 142A, and subsequent to acquirer settlement account 142B, which may be accessed by acquirer system 130 for settlement into a corresponding merchant account specified within merchant account data 136. [0153-0154])



settling the [real-time payment system] transaction faster than a conventional payment card account system;

(Dunjic – [0021] the disclosed embodiments may be configured to approve an initiated transaction in real-time based on a comparison of a corresponding transaction amount with an available balance of the customer's digital currency [0029] provide a real-time approval and funding of an initiated transaction involving a "hybrid" payment instrument flexibly structured to include a stored-value account linked to an underlying financial services account, may be implemented in addition to or as an alternate to conventional payment processes, such as those that condition the approval of an initiated transaction on a performance of computationally intensive risk-assessment processes and further, on a performance of back-end clearance and settlement processes requiring resource-intensive communications between the various computing systems maintained by administrators of a POS network, one or more payment networks, and/or issuers of payment instruments.)

Examiner Note:  It would be obvious to one skilled in the art that a PayPal account to PayPal account transfer would be faster than a debit or credit card transaction which can potentially require multiple entities, verification and authorization steps which are more robust, computer-intensive and time-consuming than a PayPal to PayPal transfer to settle the transaction.


the settlement comprising transferring funds from an issuer bank computing device to an acquirer bank computing device.

(Dunjic –[0027] the issuer computing system may perform operations that clear and settle the authorized purchase transaction based not on interaction with the payment-network computing system, but instead through an initiation of an electronic automatic clearinghouse (ACH) transaction that transfers funds in the amount of the purchase transactions directly from the underlying financial services account (e.g., which funds the decoupled debit account) to a merchant account maintained by the acquirer computing system. [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer [issuer] system 160 may each represent a computing system that includes one or more servers [0064]  payment network system 140 may perform any of the exemplary processes clearance and settlement processes described herein to transfer the funds equivalent to the transaction amount from the holding account to issuer settlement account 142A, and subsequent to acquirer settlement account 142B, which may be accessed by acquirer system 130 for settlement into a corresponding merchant account specified within merchant account data 136. [0147] issuer system 160 may maintain the credited funds within the holding account (e.g., on behalf of acquirer system 130) until clearance and settlement by payment network system 140.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].


Claim 2. 

Muthukrishnan in combination with the references taught in Claim 1 teach those respective limitations.  Muthukrishnan further teaches:

prior to the initiating step, receiving an instruction to perform said initiating step.  

(Muthukrishnan – [0036] Once the requested information has been entered or provided, the user 105 may confirm the order. Before confirmation, the user 105 may be presented with details of the purchase, such as item description, item prices, total price, shipping costs, tax, etc. If the details are acceptable and correct, the user 105 may select a "Confirm," "Pay," or other button or link to confirm the order.)



Claim 3. 

Muthukrishnan teaches the limitations of Claim 2.  Muthukrishnan does not explicitly teach the following limitation, however Dunjic further teaches:

wherein said instruction is received from the payment card 15account system.  

(Dunjic - [0135] In certain aspects, the one or more payment instruments
may include, but are not limited to, credit and debit card accounts ( e.g., Visa™ credit card accounts, etc.) held by the customer and issued by one or more financial institutions [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time (e.g., by generating and storing debit data within a portion of SV account data 164 of FIG. 1), and by crediting the funded portion of the transaction amount to a holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing credit data within holding account data 170 of FIG. 1). [0168] issuer system 160 may perform operations that initiate and execute the requested transfer of funds.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].



Claim 4. 

Muthukrishnan in combination with the references taught in Claim 3 teach those respective limitations.  Muthukrishnan further teaches:

the real-time payment system transaction

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0025] the merchant website may also have an account with the payment service provider [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0039] At step 304, the user 105 selects on the payment service provider site a desired first payment instrument such as a credit card, debit card, bank account, or account with the payment service provider, out of a list of payment instruments. In another embodiment, a particular payment instrument may be automatically provided by the payment service provider as a default payment means. If it is desired, the user 105 can change the default payment instrument to another payment instrument. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0043] that the “payment is processed…by…a payment service provider [PayPal]. If the payment can be approved…a notification is sent to the…merchant that the payment is approved or completed”)

Examiner Note:  The user is able to initiate the transaction using PayPal (real-time payment system) for purchase settlement.


Muthukrishnan does not explicitly teach the following limitation, however Dunjic further teaches:

after receiving said instruction and before said initiating step, checking a status of an account to be charged for [the real-time payment system] transaction.  

(Dunjic - [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time [0149] issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0169])

Examiner Note: The status is checked in determining whether or not there are sufficient funds in the consumer account.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].


Claim 5. 

Muthukrishnan in combination with the references taught in Claim 4 teach those respective limitations.  Muthukrishnan further teaches:

said settling via the settlement system associated with the payment card account system.

(Muthukrishnan – [0043] that the “payment is processed…by…a payment service provider [PayPal]. If the payment can be approved…a notification is sent to the…merchant that the payment is approved or completed” [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] In one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment method 404 is a different funding method that can be a card or a bank or any valid payment method. As shown, the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list.  [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)


Muthukrishnan does not explicitly teach the following limitation, however Dunjic further teaches:

wherein said account is debited for 

(Dunjic - [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time [0149] issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0169])


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].



Claim 6. 

Muthukrishnan in combination with the references taught in Claim 5 teach those respective limitations.  Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:


25routing a transaction approval message to a bank that services a provider of the goods or services.  


(Dunjic - [0033] POS terminal 122 may be disposed within a physical location of merchant 121, such as a location where a customer, e.g., user 101, provides payment for goods and/or services (e.g., at a cash register at merchant 121). [0064] transfer the funds equivalent to the transaction amount from the holding account to issuer settlement account 142A, and subsequent to acquirer settlement account 142B, which may be accessed by acquirer system 130 for settlement into a corresponding merchant account specified within merchant account data 136. [0148] Issuer system 160 may, in some instances, may package portions of the authorization data into a confirmation message, which issuer system 160 may transmit across network 120B, through payment network system 140, to acquirer system 30 [0153] issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources ( e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].

Claim 7. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  The combination of Muthukrishnan in view of Dunjic do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:

wherein said routing step is performed after said initiating step and before said step of receiving an indication that the initiated real-time payment system transaction has failed.  

(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Dunjic - [0184] Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results)

Examiner Note: Per BRI, Claims 1 & 6 do not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Dunjic teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029]. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.


Claim 58. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  The combination of Muthukrishnan in view of Dunjic do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:


wherein said routing step is performed after the step of checking the status of the account to be charged for the real-time payment system transaction and before said initiating step.  


(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Dunjic - [0184] Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results)

Examiner Note: Per BRI, Claims 1 & 6 do not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Dunjic teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.



Claim 9. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  Muthukrishnan further teaches the following limitations:

wherein said settling the purchase of goods or services via the 10settlement system associated with the payment card account system includes 

(Muthukrishnan – [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] In one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment method 404 is a different funding method that can be a card or a bank or any valid payment method. As shown, the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list.  [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)


Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:

transmitting an advice message via the payment card account system, said advice message for crediting a transaction amount to the provider of the goods or services.  

(Dunjic - [0020] The initiated transaction may, in certain instances, correspond to a purchase transaction in which the customer purchases a good or service from the merchant [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers… the servers may each include one or more processor-based computing devices, which may be configured to execute… including operations consistent with the exemplary flexible, real-time transaction authorization, clearance, and settlement processes described herein. [0057] may require that the underlying linked account fund any outstanding portion of the transactions. [0149] Referring back to step 516, if issuer system 160 were to determine that the transaction amount exceeds the current balance of funds allocated to the SV account (e.g., step 516; NO), issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0153] Alternatively, if issuer system 160 were to determine that the balance of funds available to the linked account exceeds the second portion of the transaction amount (and that funding the second portion using the linked account is consistent with restrictions or funding guidelines established by issuer system 160), issuer system may determine that the funding process was successful (e.g., step 538; YES). In some aspects, issuer system 160 may approve…the funding of the second portion of the transaction amount using the linked account (e.g., in step 540). Further, in step 540, issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources (e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account. Exemplary process 500 may pass back to step 524, and issuer system 160 may perform operations that authorize the initiated transaction using the hybrid payment instrument and in accordance with generated funding instructions.  [0154] issuer system 160 may perform operations that: … debit the second portion of the transaction amount from the available balance the linked account in real-time (e.g., by generating and storing second debit data within a portion of linked account data 168 of FIG. 1); and credit the second portion of the transaction amount to the holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing second credit data within holding account data 170 of FIG. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].

Claim 10. 

Muthukrishnan teaches the following limitations:

responsive to the receiving of [the instructions], initiating a real-time payment system transaction with a real-time payment system to credit the transaction amount to 20the merchant, wherein the real-time payment system is capable of

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0025] the merchant website may also have an account with the payment service provider [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0043] “payment is processed…by…a payment service provider [PayPal]. If the payment can be approved…a notification is sent to the…merchant that the payment is approved or completed” [0054] Once the user 105 finishes selecting another payment instrument at step 316, the user 105 may be directed to the final review and confirmation page as in the case of the first payment instrument. As before, the page may show all items to be purchased from the merchant as well and total amounts to be charged to the new payment instrument selected.)

Examiner Note:  The user is able to initiate the transaction using PayPal (real-time payment system) for purchase settlement.


receiving, by the [issuer bank] computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; 

(Muthukrishnan – [abstract] Systems and methods for facilitating a purchase are described. When a payment processor declines a transaction, an error code is sent to a merchant. The error code indicates to the merchant that the failed transaction is recoverable if the user chooses a new funding source or payment instrument. The merchant sends the user back to a payment service provider site where the user can either choose a new funding source or enter a new payment method. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0044] the payment request from the merchant can be declined by a processor of the entity that issued the first payment instrument.)

Examiner Note: A server receives an indication of a transaction failure from the PSP / PayPal (real-time payment system).


said transferring performed in a transaction settlement system associated with the payment card account system.  

(Muthukrishnan - [0015] When the user confirms use of the credit card, the merchant is notified and makes a payment request…of the payment service provider, to the entity that issued the credit card. [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] in one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment method 404 is a different funding method that can be a card or a bank or any valid payment method. As shown, the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list. [0043] that the “payment is processed…by…a payment service provider [PayPal]. If the payment can be approved…a notification is sent to the…merchant that the payment is approved or completed” [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)

Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:

15receiving, by an issuer bank computing device, an instruction from a payment card account system to debit a consumer bank account and credit an account belonging to the merchant; 

(Dunjic - [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time (e.g., by generating and storing debit data within a portion of SV account data 164 of FIG. 1), and by crediting the funded portion of the transaction amount to a holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing credit data within holding account data 170 of FIG. 1). [0168] issuer system 160 may perform operations that initiate and execute the requested transfer of funds.

Examiner Note: The issuer system corresponding to a payment card account system. Spec [0019] “As is customary, the payment card account system settlement system 218 may operate to transfer funds from the issuer 214 to the acquirer 208”.


checking a status of the consumer bank account; debiting a transaction amount from the consumer bank account; 

(Dunjic - [0147] issuer system 160 may perform operations that debit the funded portions of the transaction amount ( e.g., the entire transaction amount) from the available balance of funds allocated to the SV account in real-time [0149] issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0169])

Examiner Note: The status is checked in determining whether or not there are sufficient funds in the consumer account.


settling the [real-time payment system] transaction faster than a conventional payment card account system;

(Dunjic – [0021] the disclosed embodiments may be configured to approve an initiated transaction in real-time based on a comparison of a corresponding transaction amount with an available balance of the customer's digital currency [0029] provide a real-time approval and funding of an initiated transaction involving a "hybrid" payment instrument flexibly structured to include a stored-value account linked to an underlying financial services account, may be implemented in addition to or as an alternate to conventional payment processes, such as those that condition the approval of an initiated transaction on a performance of computationally intensive risk-assessment processes and further, on a performance of back-end clearance and settlement processes requiring resource-intensive communications between the various computing systems maintained by administrators of a POS network, one or more payment networks, and/or issuers of payment instruments.)

Examiner Note:  It would be obvious to one skilled in the art that a PayPal account to PayPal account transfer would be faster than a debit or credit card transaction which can potentially require multiple entities, verification and authorization steps which are more robust, computer-intensive and time-consuming than a PayPal to PayPal transfer to settle the transaction.


routing a transaction approval message to a bank that serves the merchant; 

(Dunjic - [0064] transfer the funds equivalent to the transaction amount from the holding account to issuer settlement account 142A, and subsequent to acquirer settlement account 142B, which may be accessed by acquirer system 130 for settlement into a corresponding merchant account specified within merchant account data 136. [0148] Issuer system 160 may, in some instances, may package portions of the authorization data into a confirmation message, which issuer system 160 may transmit across network 120B, through payment network system 140, to acquirer system 30 [0153] issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources ( e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account.)

in response to [said indication], transmitting an advice message, by the issuer bank computing device, via the payment card account system;  said advice message to initiate settlement to credit the transaction amount to the merchant;  25and 

(Dunjic - [0020] The initiated transaction may, in certain instances, correspond to a purchase transaction in which the customer purchases a good or service from the merchant [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers… the servers may each include one or more processor-based computing devices, which may be configured to execute… including operations consistent with the exemplary flexible, real-time transaction authorization, clearance, and settlement processes described herein. [0057] may require that the underlying linked account fund any outstanding portion of the transactions. [0149] Referring back to step 516, if issuer system 160 were to determine that the transaction amount exceeds the current balance of funds allocated to the SV account (e.g., step 516; NO), issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0153] Alternatively, if issuer system 160 were to determine that the balance of funds available to the linked account exceeds the second portion of the transaction amount (and that funding the second portion using the linked account is consistent with restrictions or funding guidelines established by issuer system 160), issuer system may determine that the funding process was successful (e.g., step 538; YES). In some aspects, issuer system 160 may approve…the funding of the second portion of the transaction amount using the linked account (e.g., in step 540). Further, in step 540, issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources (e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account. Exemplary process 500 may pass back to step 524, and issuer system 160 may perform operations that authorize the initiated transaction using the hybrid payment instrument and in accordance with generated funding instructions.  [0154] issuer system 160 may perform operations that: … debit the second portion of the transaction amount from the available balance the linked account in real-time (e.g., by generating and storing second debit data within a portion of linked account data 168 of FIG. 1); and credit the second portion of the transaction amount to the holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing second credit data within holding account data 170 of FIG. 1).


responsive to initiating the settlement, transferring the transaction amount to the acquirer bank computing device that services the merchant,

(Dunjic – [0019] the network-connected computer system, such as a computing system maintained by a financial institution that issues the payment instrument, may provide an approval of that initiated transaction to the POS terminal in real-time and prior to the settlement of the initiated transaction [0023] the POS terminal device ( e.g., a computing system maintained by an acquirer institution or entity) [0064] transfers of funds from the SV account to a holding account, and additionally or alternatively, transfers of funds from the linked account to the holding account, in collective satisfaction of the transaction amount of the authorized purchase transaction. In certain embodiments, payment network system 140 may perform any of the exemplary processes clearance and settlement processes described herein to transfer the funds equivalent to the transaction amount from the holding account to issuer settlement account 142A, and subsequent to acquirer settlement account 142B, which may be accessed by acquirer system 130 for settlement into a corresponding merchant account specified within merchant account data 136.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].


Claim 11. 


Muthukrishnan in combination with the references taught in Claim 10 teach those respective limitations.  The combination of Muthukrishnan in view of Dunjic do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:

wherein said initiating step is performed before said routing step.  

	(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Dunjic - [0184] Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results)


Examiner Note: Per BRI, Claim 10 does not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Dunjic teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.


Claim 512. 

Muthukrishnan in combination with the references taught in Claim 10 teach those respective limitations.  The combination of Muthukrishnan in view of Dunjic do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:

	wherein said routing step is performed before said initiating step.

(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Dunjic - [0184] Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results)

Examiner Note: Per BRI, Claim 10 does not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Dunjic teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Muthukrishnan with Dunjic by providing a hybrid payment instrument in addition to or alternate to conventional payment processes for payment transfer between an issuer and acquirer bank in order to automatically provide real-time execution of data exchanges based on selectively allocated parameters and reduce volume and complexity of network communications exchanged between these computer systems during authorization, clearance, and settlement [Dunjic - 0001, 0029].  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fridman (US 20160132884) provides a method for facilitating a purchase using a back-up credit card when a transaction fails while requiring user confirmation.

Simakov (US 8401904) provides real-time payment authorization for use in a proxy card payment system including a real-time request to override a declined transaction.

Subramanya (US 20190005492) provides a method for journaling transactions and identifying and correcting transaction errors.

McShirley (US 20190197506) provides a method for enabling merchants to settle credit
card batches in real time.

Ledford (US 20170221066) provides a method for conducting a real-time payment settlement transaction.

Modi (US 20120066131) provides a money transfer service with authentication using Visanet. 

Guo (NPL) discusses a mechanism for near real-time retail payment and settlement systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695